— Fact-finding and dispositional orders, Family Court, New York County (Sheldon Rand, J.), dated March 13, 1990 and October 9, 1990, respectively, which found that respondent-appellant had sexually abused his daughter and had neglected both his daughter and his step-son, released the subject children to the respondent mother, under the supervision of the Child Welfare Administration, and directed respondent-appellant to attend sexual abuse counseling, unanimously affirmed, without costs.
The daughter’s out-of-court statements that she had been sexually abused by her father have ample corroboration in the record as a whole, including the testimony of the responding police officer, the independent statements of the step-son that the girl had been abused (see, Matter of Nicole V., 71 NY2d 112, 124), and the testimony of the counseling psychologist that the daughter was exhibiting the classic symptoms of child abuse syndrome (see, supra, at 120-121).
We have considered appellant’s other arguments and find them to be without merit. Concur — Sullivan, J. R, Rosenberger, Ross, Smith and Rubin, JJ.